DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the amendments filed on 29 June 2022.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 29 June 2022 has been entered and is sufficient to overcome the double patenting rejection.  This rejection is respectfully withdrawn.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejection previously raised.  See updated grounds of rejection set forth below.
Applicant’s amendments are sufficient to overcome the 102 rejection previously raised but have necessitated new grounds of rejection under 103.  See new grounds of rejection set forth below.
Applicant’s amendments have necessitated new grounds of rejection under 112, see below.

Response to Arguments
Applicant’s arguments filed on 29 June 2022 have been fully considered but are not persuasive.
Regarding the 101, applicant argues similar to Example 37, the claims recite elements for remotely controlling performance of the worker device to complete tasks that involve transmission of messages and directly control applications on the worker devices.  Examiner respectfully disagrees.  Applicant’s arguments are more specific than the limitations set forth in the claims.  The abstract idea identified is recited as the selecting step.  The transmission of a message is considered extra solution activity.  The description provided in the amended language that describes how the message in initiates presenting an output and activating a sensor occur outside of the scope of the claimed methodology.  The method merely actively recites a transmission function.  The presenting and activating are not actively recited as part of the methodology.  
Even if the presenting and activating were actively recite, presenting an output on a device is post solution activity, and when reconsidered, based on the case law in MPEP 2106.05 is considered well-understood, routine and conventional.  The specification does not set forth adequate written description to determine how the transmission of a message initiates activation of a sensor.  The specification in at least [0032, 0041, 0045] describe how the message may include a task that can be activated explicitly or implicitly activated to sense proximity, but does not specifically link the activation of the sensor itself to the transmission of the message.  The activation of the task, where the task is data gathering by a sensor, is not considered equivalent to the activation of the sensor, which given its broadest reasonable interpretation means to make the sensor itself operative, for example bringing it online, turning it on, etc. not merely using the sensor.
The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Regarding the 102/103 art based rejections, applicant argues that Gonzales and Rodriguez fail to teach the amended claims.  These arguments are directed to the amended claim language and merely y amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The arguments are considered moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and the dependent claims inherit the deficiencies of the claims from which they depend.
Claims 1, 8 and 15 recite transmitting, by the server, a message to the worker device that initiates:…activating a sensors of the worker device.  The specification fails to sufficiently identify how the invention achieves the claimed function.  The specification describes in at least [0032, 0041, and 0045] describe how collaborative tasks may be limited to network light tasks including simple messaging routines and message passing, user based interaction can require owners to participate in a task, this type of task can be activated explicitly (instruct an owner to approach) or implicitly (sensing proximity between devices), not both as is claimed. Further, the specification does not impose any limits that specifically link the message transmission to the activation of the sensor.  A task may be performed/activated, e.g. sensing proximity, however how the sensor itself is activated/turned on is not described as being initiated by the transmission of the message to the worker device, as is currently claimed.  One of ordinary skill in the art would not recognize that the inventor was in possession of a message capable of initiating activation of a sensor because it is unclear what the message contents are and how the contents, transmission or receipt of the message itself would result in the activation, i.e. making operative, of a sensor within the worker device. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite selecting a device from a group in response to a request based on requirement satisfaction including specific owner demographic attributes.  This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  A user can mentally observe and evaluate attributes that satisfy requirements to make a choice in response to a request.  But for the “by a server comprising a processor” the claims encompass a user simply comparing the attributes to requirements and making a selection decision in their mind.  The mere nominal recitation of a generic server and processor does not take the claim out of the mental processing grouping.   The description of the active task “involving interaction of the owner with the worker device to complete the task” is merely descriptive. Thus, the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite that the request is from a user device, the selecting is “by a server”, that the task involves interaction with the worker device, and transmitting a message “by the server” that initiates presentation and activating a sensor.  Transmitting a message that initiates presentation and activating a sensor is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra solution activity. Even if the presenting an output on a device was actively recited, it would be considered further extra solution activity. Activating a sensor, even if actively recited, would also be considered merely “applying it” or turning on “by a computer”.  Describing that the request is from a device, that the task involves interaction with a device, that the selecting is done “by a server” are also recited at a high level of generality and merely automate the selecting step.  The presenting and activating occur outside of the scope of the method claim since the claim only actively recites transmitting a message and the presenting and activating merely describe what the message is intended to do but does not functionally or structurally limit the scope of the claim. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the transmitting a message step that was considered extra solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the server is anything other than a generic, off the shelf computer component, and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission of data by generic devices over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-7, 9-14 and 16-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims merely describe the requirements that are evaluated to determine if the attributes of the device satisfy the requirements set forth and therefore merely narrow the abstract concept without setting forth any additional elements that transform the claim into a patent eligible invention.  
Claims 1-20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gonzales et al. (US 2009/0100178 A1) in view of  Rodriguez (US 20011/0143811).
As per Claim 1 Gonzales teaches:
A method, comprising: 
in response to a request from a user device to perform an active task, selecting, by a server comprising a processor, a worker device from a group of worker devices to complete the task based on a current attribute of the worker device and other attribute associated with the worker device satisfying requirements for completion of the active task, (Gonzales Figs. 1 and 2 illustrate a system including a service platform which receives requests, Fig. 2 item 100, from a client, Fig. 1 item 30, for device services to perform a given task, [0007, 0017, 0023] describe clients making requests for given services, [0014] describes how the client node can be any type of computing device including a mobile phone, [0005] describes the platform allowing access and controlling the hardware devices, e.g. worker devices, that based on capabilities, e.g. current attributes of the device, can be invoked to perform a service or provide a specific task, [0006-0007] the platform identifies devices that support one or more capabilities needed to perform the requested service, i.e. selects a device to complete the task, from a set of devices having varied capabilities associated with a class of device accessible to by the platform, e.g. worker devices registered with the platform, [0016] describes that the devices can be identified by capabilities and other attributes including physical location and type, [0020-0021] describes determining which device has the capabilities to perform a task and choosing devices with respect to different constraints, [0023] describes the platform identifying devices based on a determined location and type that are available in the geographic vicinity of the user and are capable and available to be accessed to perform the requested services, i.e. selecting a device based on attributes, as is further described in at least [0024 and 0026]); and 
transmitting, by the server, a message to the worker device that initiates: activating a sensor of the worker device (Gonzales Fig. 1 illustrates and is described in at least [0013-0016] as including a processor and data storage devices storing instructions for performing different functions including selecting as taught in at least [0006-0007] where the platform identifies devices that support one or more capabilities needed to perform the requested service, i.e. selects a device to complete the task, from a set of devices having varied capabilities associated with a class of device accessible to by the platform, e.g. worker devices registered with the platform, communicates seamlessly with the devices and invokes other devices to execute the workflows, [0005, 0007, 0016-0017, 0023, 0025-0026] describe invoking the selected device to perform the task and upon completion invoking other services or devices in accordance with a workflow process, e.g. the completion is conveyed to the platform and the next task service is invoked)
Gonzales does not explicitly recite that the other attributes are attributes, such as demographics, of the owner or user of the worker device, that the active task involves user/owner interaction for completion or presenting instructions/prompts for performance of the task.  
However, Rodriguez teaches methods and systems for content processing with a smart phone. Rodriguez further teaches:.
an owner/demographic attribute of an owner/user of the worker device (Rodriguez in at least [0020, 0024, 0316, 0512, 0661-0662, 0743 describe discerning and utilizing demographic characteristics of users and groups when making decisions and matching content to users),
wherein the active task involves interaction of the owner with the worker device to complete the active task (Rodriguez in at least [0305, 0315, 0523, 0542, 0746, 0761, 0776, 1014] describes presenting a prompt as an overlay on a display screen or set of instructions that tells the user to capture a picture, submit an image, transmit information, press a button, etc., e.g. complete a task with the worker device)
presenting, via an output of the worker device, an instruction/prompt for the owner to perform with the worker device (Rodriguez in at least [0305, 0315, 0523, 0542, 0746, 0761, 0776, 1014] describes presenting a prompt as an overlay on a display screen or set of instructions that tells the user to capture a picture, submit an image, transmit information, press a button, etc.)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to select worker devices based on attributes where information is transmitted to a worker device to perform a task to include the techniques for utilizing attributes of the user of the device and presenting prompts to a user to participate in performing a task because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same functions as they did individually.  By utilizing user and device attributes when selecting devices with which users perform tasks, the combination improves match quality by analyzing a richer set of metadata associated with each task requirement while enabling users to perform tasks via the selected device.
As per Claim 2 Gonzales does not explicitly recite that the selection is based on battery level.
However, Rodriguez teaches methods and systems for content processing with a smart phone. Rodriguez further teaches:
wherein the current attribute of the worker device satisfying the requirements comprises a current battery level of the worker device satisfying a threshold level (Rodriguez in at least [0026, 0335, 0364] describe evaluating battery life and the state of a battery or power mode when considering factors for optimization).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the service platform which receives requests and selects worker devices based on attribute requirements, through which tasks are completed to include the techniques for considering device battery life or level because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By modifying Gonzales's ability to select and complete tasks to include techniques for evaluating power levels the combination enables specific data related to the device to be utilized when making determinations which will improve customization of decision making.
As per Claim 3 Gonzales does not explicitly recite that the selection is based on sensor capability.
However, Rodriguez teaches methods and systems for content processing with a smart phone. Rodriguez further teaches:
wherein the current attribute of the worker device satisfying the requirements comprises a sensor capability of the worker device satisfying a sensor requirement (Rodriguez Figs. 10-12 illustrates device sensors such as lenses, sensors, cameras, etc. that  capture data required to complete tasks as is described in at least [0130-0135] and the capabilities associated with those hardware elements as is further described in at least [0184-0185, [0030] describes image capture capabilities being utilized in a processing chain).
Therefore, it would be obvious to one of ordinary skill in the art to modify the service platform which receives requests and selects worker devices based on attribute requirements, through which tasks are completed to include the techniques for considering sensor capabilities because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By modifying Gonzales's ability to select and complete tasks to include techniques for utilizing sensor capabilities the combination enables specific data related to the device to be utilized when making determinations which will improve customization of decision making. 
As per Claim 4 Gonzales further teaches:
wherein the current attribute of the worker device satisfying the requirements comprises a current location of the worker device being within a defined proximity to a specific location (Gonzales [0016] describes that the devices can be identified by capabilities and other attributes including physical location and type, [0020-0021] describes determining which device has the capabilities to perform a task and choosing devices with respect to different constraints, [0023] describes the platform identifying devices based on a determined location and type that are available in the geographic vicinity of the user and are capable and available to be accessed to perform the requested services, i.e. selecting a device based on attributes, as is further described in at least [0024 and 0026]).  
As per Claim 6 Gonzales does not teach but Rodriguez further teaches:
wherein the current attribute of the worker device satisfying the requirements comprises a reliability score of past results of the worker device satisfying a reliability requirement (Rodriguez in at least [0483, 0510, 0514, 0728] determining a quantitative reliability, i.e. a count value, to evaluate data). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the service platform which receives requests and selects worker devices based on attribute requirements, through which tasks are completed to include the techniques for considering a reliability score because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By modifying Gonzales's ability to select and complete tasks to include techniques for evaluating reliability the combination enables specific data related to the device to be utilized when making determinations which will improve customization of decision making.  
As per Claims 8, 11, 15 and 18 the limitations are substantially similar to those set forth in Claims 1 and 4 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1 and 4 above.  With regards to the system and medium, Gonzales further teaches in at least Fig. 1, [0013-0015] and Claim 25 a processor and data storage devices storing executable instructions.
As per Claims 9, 10, 13, 16, 17 and 20  the limitations are substantially similar to those set forth in Claims 2, 3, and 6 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 2, 3, and 6 above.
Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzales et al. (US 2009/0100178 A1) in view of  Rodriguez (US 20011/0143811) further in view of David et al. (US 2011/0034179 A1).
As per Claim 5 Gonzales/Rodriquez does not explicitly recite that the attribute is a latency of a network.  
However, David teaches systems and methods which include devices for collecting information pertaining to configuration of wireless networks.  David further teaches:
wherein the current attribute of the worker device satisfying the requirements comprises a network latency of the worker device satisfying a latency requirement (David [0004, 0148, 0343-0344, 0398, 0404] describes taking latency into account when assessing the capabilities of a device).
Therefore, it would be obvious to one of ordinary skill in the art to modify the service platform which receives requests and selects worker devices based on attribute requirements, through which tasks are completed to include the techniques for considering network latency because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By modifying the ability to select and complete tasks to include techniques for evaluating network latency the combination enables specific data related to the device to be utilized when making determinations which will improve customization of decision making. 
As per Claims 12 and 19  the limitations are substantially similar to those set forth in Claim 5 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claim 5 above.
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzales et al. (US 2009/0100178 A1) in view of  Rodriguez (US 20011/0143811) further in view of La Vecchia et al. (US 8,099,311).
As per Claim 7 Gonzales/Rodriguez does not teach but La Vecchia further teaches:
wherein the current attribute of the worker device satisfying the requirement comprises a quantity of task completed by the worker device satisfying a quantity (La Vecchia Col. 7: 24-39 describes gathered data relating to the number of times that a user has completed a previous task and using that data as a basis for evaluating solutions)
Therefore, it would be obvious to one of ordinary skill in the art to modify the service platform which receives requests and selects worker devices based on attribute requirements, through which tasks are completed to include the techniques for evaluating a quantity of task completed because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By modifying the ability to select and complete tasks to include techniques for evaluating a quantity of task completed the combination enables specific data related to the device to be utilized when making determinations which will improve customization of decision making.
As per Claim 14  the limitations are substantially similar to those set forth in Claim 7 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623